             Case 2:19-cv-00745-RSM Document 32 Filed 09/02/20 Page 1 of 3



1                                                          The Honorable Ricardo S. Martinez

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     URBANO VELASQUEZ, an individual,                  )
9                                                      )
                                          Plaintiff,   )   No. 2:19-cv-00745-RSM
10
                                                       )
                  vs.                                  )
11
                                                       )   STIPULATION AND ORDER FOR
12   KING COUNTY, a political subdivision of the       )   DISMISSAL OF DEFENDANT KING
     state of Washington,                              )   COUNTY
13                                                     )
                                        Defendant.     )
14                                                     )

15
                                        STIPULATION
16

17         IT IS HEREBY STIPULATED between the plaintiff and defendant, parties to the

18   above-entitled action, that the same be dismissed, with prejudice, as to defendant KING

     COUNTY, without costs or attorney’s fees.
19
     //
20
     //
21
     //
22   //
23

     STIPULATION AND ORDER FOR DISMISSAL                         Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT KING COUNTY                                    CIVIL DIVISION, Litigation Section
                                                                 900 King County Administration Building
     [19-cv-00745-RSM] - 1                                       500 Fourth Avenue
                                                                 Seattle, Washington 98104
                                                                 (206) 296-0430 Fax (206) 296-8819
              Case 2:19-cv-00745-RSM Document 32 Filed 09/02/20 Page 2 of 3



1           DATED this 27th day of August 2020.

2     DANIEL T. SATTERBERG                         PLOWMAN LAW
      King County Prosecuting Attorney
3
      By: /s/ Dan Kinerk                           By: _________________________________
4
      DANIEL L. KINERK, WSBA #13537                STEPHEN J. PLOWMAN, WSBA #21823
5     Attorney for Defendant King County           Attorney for Plaintiff Urbano Velasquez

6
                                             ORDER
7
            THIS MATTER having come on regularly for hearing upon the foregoing
8
     stipulation of the parties hereto, and the Court being fully advised in the premises, now,
9
     therefore, it is hereby,
10
            ORDERED, ADJUDGED and DECREED that defendant King County is hereby
11

12   DISMISSED WITH PREJUDICE from this matter, without costs or attorney’s fees.

13

14          DATED this 2nd day of September, 2020.

15

16

17                                            RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
18

19
     Presented by:
20
     DANIEL T. SATTERBERG
21   King County Prosecuting Attorney

22
     By: Daniel L. Kinerk____________________
23   DANIEL L. KINERK, WSBA #13537
     Attorney for Defendant King County
     STIPULATION AND ORDER FOR DISMISSAL                          Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT KING COUNTY                                     CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     [19-cv-00745-RSM] - 2                                        500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
             Case 2:19-cv-00745-RSM Document 32 Filed 09/02/20 Page 3 of 3



1

2    Copy received; approved as to form;
     Notice of Presentation waived:
3

4
     PLOWMAN LAW
5

6    By: _________________________________
     STEPHEN J. PLOWMAN, WSBA #21823
7    Attorney for Plaintiff Urbano Velasquez

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATION AND ORDER FOR DISMISSAL                 Daniel T. Satterberg, Prosecuting Attorney
     OF DEFENDANT KING COUNTY                            CIVIL DIVISION, Litigation Section
                                                         900 King County Administration Building
     [19-cv-00745-RSM] - 3                               500 Fourth Avenue
                                                         Seattle, Washington 98104
                                                         (206) 296-0430 Fax (206) 296-8819
